Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-21 are active in this application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 20 is objected to because of the following informalities:  
	Regarding claim 20, the claim recite a datacenter comprising:…the system of claim 11.  The Examiner respectfully suggest to incorporate the whole system of claim 11 into claim 20.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 11 and 20, the claims recite “determining that the filter of the new query implies a filter of the previously received query; and based on the determination that the filter of new query implies the filter of the previously received query, executing the new query using the filtered view of the previously received query”.  The claims attempt to define the subject matter in terms of the result to be achieved, which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result and without defining necessary technical features required to achieve the defined effect.  It is unclear what Applicant meant by “determining that the filter of the new query implies a filter of the previously received query”.
Regarding claims 2 and 12, the claim recites “determining that each term of the rewritten new query implies each term of the rewritten previously received query…”.  The claims attempt to define the subject matter in terms of the result to be achieved, which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result and without defining necessary technical features required to achieve the defined effect.  It is unclear what Applicant meant by “determining that each term of the rewritten new query implies each term of the rewritten previously received query”.
Regarding claims 8-10 and 17-19, the claim recites “determining…the second new query does not imply the filter of the previously received query…”.  The claims attempt to define the subject matter in terms of the result to be achieved, which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result and without defining necessary technical features required to achieve the defined effect.  It is unclear what Applicant meant by “determining…the second new query does not imply the filter of the previously received query…”.
Regarding claim 21, the claim recites “a determination that the filter of the new query does not imply the filter of the previously received query”.  The claims attempt to define the subject matter in terms of the result to be achieved, which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result and without defining necessary technical features required to achieve the defined effect.  It is unclear what Applicant meant by “a determination that the filter of the new query does not imply the filter of the previously received query”.
Dependent claims depend on rejected claims thus rejected on the same ground.
As addressed above, the claims are rejected as best as understood by the Examiner.

Examiner's Note
6.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 2, 8, 11, 12, 17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson (US 2006/0282424).   
	Regarding claim 1, Larson discloses a method comprising: 
	receiving, by one or more processors, a new query comprising a first plurality of conjoined terms (see Figs. 1 and 3, ref. 110 and paragraphs [0029] and [0038]-[0039],
"The query expression received can comprise projections, selections, inner joins and outer joins (PSOJ), or any combination thereof”); 
	accessing, by the one or more processors, a filtered view of a database from memory, wherein the filtered view is filtered by the previously received query according to a filter represented by a second plurality of conjoined terms, wherein at least one of the first plurality of conjoined terms or the second plurality of conjoined terms includes at least one NULL value (See Figs. 1 and 3, ref. 130 and paragraphs [0029] and [0038]-[0039], the query expression is not limited and thus may also comprise null values); 
	determining that the filter of the new query implies a filter of the previously received query (See Figs. 1 and 3, ref. 120 and paragraphs [0030], [0042]-[0043] and [0047], “Upon receipt of a query expression from the interface component 110, the view-matching component 120 determines whether the received query expression can be computed from one or more extant materialized views 130. The determination can be performed by first converting the query expression into join-disjunctive normal form, the matching the normalized query expression against the expressions defining the materialized views 130, which are also represented in join-disjunctive normal form”); and 
	based on the determination that the filter of new query implies the filter of the previously received query, executing the new query using the filtered view of the previously received query (See Fig. 1, ref. 120 and paragraph [0030], "The one or more materialized views 130, as employed herein, can be pre-computed results utilized to compute part or all of a query expression instead of computing a result of the query expression (or part thereof) each and every time from individual and separate base tables in the database.").

	Regarding claims 2 and 12, Larson discloses wherein determining that the filter of the new query implies the filter of the previously received query comprises: rewriting the new query and the previously received query to share a common set of variables See Figs. 1 and 3, ref. 120 and paragraphs [0030], [0042]-[0043] and [0047], “Upon receipt of a query expression from the interface component 110, the view-matching component 120 determines whether the received query expression can be computed from one or more extant materialized views 130. The determination can be performed by first converting the query expression into join-disjunctive normal form, the matching the normalized query expression against the expressions defining the materialized views 130, which are also represented in join-disjunctive normal form”); rewriting the new query in disjunctive normal form and rewriting the previously received query in conjunctive normal form (See Figs. 1 and 3, ref. 120 and paragraphs [0030], [0042]-[0043] and [0047], “Upon receipt of a query expression from the interface component 110, the view-matching component 120 determines whether the received query expression can be computed from one or more extant materialized views 130. The determination can be performed by first converting the query expression into join-disjunctive normal form, the matching the normalized query expression against the expressions defining the materialized views 130, which are also represented in join-disjunctive normal form”); and determining that each term of the rewritten new query implies each term of the rewritten previously received query, wherein the determination that the new query implies the previously received query is based on each term of the rewritten new query implying each term of the rewritten previously received query (See Figs. 1 and 3, ref. 120 and paragraphs [0030], [0042]-[0043] and [0047]).
	
	Regarding claims 8 and 17, Larson discloses receiving, by one or more processors, a second new query comprising a third plurality of conjoined terms (paragraph [0006], receive at least on query expression); accessing, by the one or more processors, the filtered view of the previously received query from memory, wherein at least one of the second plurality of conjoined terms or the third plurality of conjoined terms includes at least one NULL value (See Figs. 1 and 3, ref. 130 and paragraphs [0029] and [0038]-[0039], the query expression is not limited and thus may also comprise null values); determining, by the one or more processors, that the filter of the second new query does not imply the filter of the previously received query (See Figs. 1 and 3, ref. 120 and paragraphs [0030], [0042]-[0043] and [0047], “Upon receipt of a query expression from the interface component 110, the view-matching component 120 determines whether the received query expression can be computed from one or more extant materialized views 130. The determination can be performed by first converting the query expression into join-disjunctive normal form, the matching the normalized query expression against the expressions defining the materialized views 130, which are also represented in join-disjunctive normal form” and [0064]-[0067]); and in response to the determination that the filter of the second new query does not imply the filter of the previously received query, executing the second new query on the database (paragraphs [0031]-[0033], [0037], [0044] and [0065]-[0067]).

	Regarding claim 11, Larson discloses a system (Figure 8) comprising: 
	memory for storing instructions (Figure 8); and 
	one or more processors (Figure 8) coupled to the memory and configured to execute the stored instructions to: 
	receive a new query comprising a first plurality of conjoined terms (see Figs. 1 and 3, ref. 110 and paragraphs [0029] and [0038]-[0039], "The query expression received can comprise projections, selections, inner joins and outer joins (PSOJ), or any combination thereof”); 
	access from the memory a filtered view of a database filtered by a previously received query according to a filter, wherein the filtered view is represented by a second plurality of conjoined terms, and wherein at least one of the first plurality of conjoined terms or the second plurality of conjoined terms includes at least one NULL value (See Figs. 1 and 3, ref. 130 and paragraphs [0029] and [0038]-[0039], the query expression is not limited and thus may also comprise null values);
	determine that the filter of the new query implies a filter of the previously received query (See Figs. 1 and 3, ref. 120 and paragraphs [0030], [0042]-[0043] and [0047], “Upon receipt of a query expression from the interface component 110, the view-matching component 120 determines whether the received query expression can be computed from one or more extant materialized views 130. The determination can be performed by first converting the query expression into join-disjunctive normal form, the matching the normalized query expression against the expressions defining the materialized views 130, which are also represented in join-disjunctive normal form”); and 
	based on the determination that the filter of the new query implies the filter of the previously received query, execute the new query using the filtered view of the database (See Fig. 1, ref. 120 and paragraph [0030], "The one or more materialized views 130, as employed herein, can be pre-computed results utilized to compute part or all of a query expression instead of computing a result of the query expression (or part thereof) each and every time from individual and separate base tables in the database.").

	Regarding claim 20, Larson discloses a datacenter (Figure 9) comprising: a plurality of servers for storing a database and at least one materialized view of the database, wherein the materialized view is filtered by a previously received query according to a filter (See paragraph [0030], "The one or more materialized views 130, as employed herein, can be pre-computed results utilized to compute part or all of a query expression instead of computing a result of the query expression (or part thereof) each and every time from individual and separate base tables in the database."); and the system of claim 11 (as addressed above in claim 11).

	 Regarding claim 21, Larson discloses wherein the plurality of servers are configured to provide access to the materialized view of the database for execution of the new query in response to the determination that the filter of the new query implies the filter of the previously received query (See paragraph [0030], "The one or more materialized views 130, as employed herein, can be pre-computed results utilized to compute part or all of a query expression instead of computing a result of the query expression (or part thereof) each and every time from individual and separate base tables in the database."), and to provide access to the database for execution of the new query in response to a determination that the filter of the new query does not imply the filter of the previously received query (paragraphs [0031]-[0033] and [0037]).

Allowable Subject Matter
8.	Claims 3-7, 9-10, 13-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 35 U.S.C. 112(b) rejections, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153